Citation Nr: 1438674	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  08-14 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the left acromioclavicular joint, to include as secondary to service-connected left shoulder reconstruction with recurrent dislocations.  

2.  Entitlement to service connection for cervical spondylosis of the cervical spine (cervical spine disability), to include as secondary to service-connected left shoulder reconstruction with recurrent dislocations.  

3.  Entitlement to service connection for a right shoulder disability, claimed as arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to October 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The Veteran's claims were remanded in December 2011 for further development, and the case has since been returned to the Board for adjudication.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDINGS OF FACT

1.  Degenerative joint disease of the left shoulder is related to service.  

2.  The right shoulder and cervical spine disabilities were not manifest in service and are unrelated to service.
 
3.  The right shoulder and cervical spine disabilities were unrelated to the service-connected left shoulder disability (residuals of reconstruction following recurrent dislocations and degenerative joint disease of the left shoulder).  

CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left shoulder was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  A cervical spine disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).
 
3.  A cervical spine disability is not proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).

4.  A right shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  A right shoulder disability is not proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in September 2005 notified him of all notice elements necessary to substantiate his claims, but failed to notify him of about disability rating and effective date elements as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

The Board notes that the initial, September 2005 VCAA notice was sent to the Veteran prior to the decision in Dingess, and accordingly this notice did not address disability evaluation and effective date considerations.  The Board finds, however, that the Veteran was not prejudiced by this omission.  As the claims for service connection for right shoulder and cervical spine disabilities are herein denied, no disability rating or effective date will be assigned so there is no prejudice under Dingess.

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Records from the Social Security Administration (SSA) have also been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013). 

In this case, the Veteran was most recently provided a VA examination in January 2012.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran's claimed right shoulder and cervical spine disabilities were not due to or aggravated by an event, disease, or injury incurred during active service, or secondary to a service-connected disability.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Given the January 2014 VA examination and report; the association of  SSA records; and the subsequent readjudication of the claims; the Board finds that there has been substantial compliance with its December 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Arthritis is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

I. Degenerative Joint Disease of the Left Shoulder

The Veteran contends that his degenerative joint disease of the left shoulder was caused by his in-service left shoulder injury, or caused or aggravated by his service-connected left shoulder reconstruction for recurrent dislocations.  

The Veteran's service treatment records clearly show treatment for recurrent dislocations of the left shoulder with surgical repair.  

During the January 2012 VA examination, the examiner diagnosed the Veteran as having arthritis in the left shoulder.  The examiner opined that the left shoulder arthritis is at least as likely as not related to his in-service treatment for recurrent left shoulder dislocations.  In reaching this conclusion, the examiner noted that arthritis in the left shoulder joint is expected and is a chronic residual of the in-service injury/dislocations of the left shoulder.  

The Board finds that the January 2012 opinion is the most probative evidence as the etiology of the Veteran's left shoulder arthritis.  The Board is aware that the RO denied service connection for left shoulder arthritis despite the positive nexus opinion based upon the prohibition on pyramiding under 38 C.F.R. § 4.14.  The Board notes, however, that the issue of pyramiding is a rating issue and not a basis to deny service connection under the present circumstances.  As such, the Board finds that the preponderance of the evidence supports the Veteran's service connection claim for left shoulder arthritis.  

II. Right Shoulder and Cervical Spine 

The Veteran contends his right shoulder arthritis and degenerative disc disease of the cervical spine were caused or aggravated by his service-connected left shoulder reconstruction for recurrent dislocations.  

A review of the service treatment records show no treatment for right shoulder or neck problems, nor has the Veteran contended otherwise.  The Veteran was subsequently discharged for his left shoulder disability.  

Following MRIs of the cervical spine and right shoulder in June 2005, the Veteran was diagnosed as having supraspinatus tendinosis in the right shoulder and cervical spondylosis and spinal stenosis.  There was no notation in the clinical history of any in-service injury to the right shoulder or neck.  In a VA examination report dated in July 2005, both the examiner and the Veteran indicated that the June 2005 MRI was performed on the left shoulder, not the right.  The July 2005 examination report did not otherwise make any findings with respect to the right shoulder or neck.  

In October 2006, the Veteran was afforded a VA examination of the joints, during which he was diagnosed as having cervical spondylosis.  The Veteran reported first experiencing neck pain following his 1973 shoulder surgery.  He stated that he has been more aware of his neck pain since treatment in 2000.  The examiner opined that there is no causal relationship between his neck disability and his service-connected left shoulder disability.  

In May 2008, the Veteran underwent a dorsal cervical decompression via laminoplasty.  In a June 2008 treatment record, the Veteran underwent a cervical laminoplasty.  At the time of the surgery, he had reported a 4-year history of neck pain with radiation into his right shoulder.  At no time during the procedures did the medical professionals find that his neck symptoms were secondary to or aggravated by his left shoulder disability.  

A review of the VA treatment records show treatment for complaints of neck and right shoulder pain.  His diagnoses have included multi-level cervical spine degenerative disease with significant canal compromise with T2 signal abnormality C4 to C7 with radiation of pain into both upper extremities.  These records, however, do not show a correlation between his neck and right shoulder problems and his service-connected left shoulder disability.  

In January 2012, the Veteran was afforded a VA joints examination, during which he reported the onset of right shoulder pain in the early- to mid-2000s.  He specifically denied any in-service right shoulder injury.  The Veteran reported pain in his neck following service that started in the early- to mid-2000s, and including neurological symptoms.  At the time of the onset of these problems, he was in a very physical occupation.  The examiner diagnosed arthritis and tendonosis of the right shoulder and degenerative disc disease of the cervical spine.  

Following review of the claims file, and interview and examination of the Veteran, the examiner opined that the Veteran's cervical spine and right shoulder disabilities are less likely than not caused or aggravated by his service-connected left shoulder disability.  In reaching this conclusion, the examiner pointed to the fact that the right shoulder and cervical spine disabilities had their onset at least 25 years after service, the shoulders are not directly related either anatomically or physiologically to each other, and the records clearly show that the onset of his neck and right shoulder problems was concurrent with his physical post-service occupation.  In other words, the examiner opined that the Veteran's neck and right shoulder disabilities are more likely due to aging and his post-service occupation.  For these reasons, the examiner also opined that the Veteran's service-connected left shoulder disability did not aggravate his claimed cervical spine and right shoulder problems.  Additionally, the pattern of symptoms between the left shoulder and his neck and right shoulder problems do not match, and the symptoms in his neck and right shoulder are due to his post-service occupation.  There is no clinical opinion to the contrary.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against service connection for right shoulder and cervical spine disabilities.  In other words, the competent and credible evidence of record does not show that the Veteran's cervical spine and right shoulder disabilities are related to his military service or secondary to his service-connected left shoulder disability.

First, the Board notes that it is granting service connection for degenerative joint disease of the left shoulder in the instant decision.  Although a specific opinion has not been provided as to secondary service connection for this newly granted left shoulder arthritis, the January 2012 negative opinion for the right shoulder and neck disabilities was provided by the same examiner who found that the Veteran's degenerative joint disease of the left shoulder was attributable to his in-service left shoulder dislocations.  It is clear to the Board that the January 2012 examiner considered the total left shoulder disability when providing the negative opinion with respect to the right shoulder and cervical spine disabilities.  

Although the evidence reveals that the Veteran currently suffers from symptoms related to his right shoulder and cervical spine, the competent, probative evidence of record does not etiologically link this condition to his service or any incident therein.  Service treatment records are silent regarding any complaints or findings of right shoulder and cervical spine symptoms during service.  The Veteran was not diagnosed with arthritis to a compensable degree within one year of discharge from service; presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Further, there is no lay or medical evidence of a continuity of symptomatology since service in the instant case.  In this regard, the Board observes that in 2008 the Veteran reported right shoulder and cervical spine complaints with their onset in the early- to mid-2000s.  Finally, the Veteran's primary contention is that his claimed right shoulder and cervical spine complaints are related to his service-connected left shoulder disability.  In that regard, he has specifically denied any trauma or injury to his right shoulder or cervical spine in service.

For purposes of establishing secondary service connection, there is post-service medical evidence of a left shoulder disability for which the Veteran is in receipt of service connection.  However, the Veteran has neither produced nor identified competent evidence showing that his service-connected left shoulder disability either caused or aggravated the claimed right shoulder and cervical spine disabilities.  On the other hand, a VA examiner has concluded that the claimed right shoulder and cervical spine disabilities are not related to the service-connected left shoulder disability.  In essence, the VA examiner provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to the examiner's opinions, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiner's opinion to be of great probative value. 

The Board has considered the Veteran's statements concerning the etiology of these claimed disabilities.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such, to include reporting that he had first experienced right shoulder and cervical spine complaints in the early- to mid-2000s.  However, the Board finds that the Veteran is not competent to offer an opinion on a complex medical matter, to include opining as to the degree that his left shoulder disability and related symptomatology caused or contributed to the development of his claimed right shoulder and cervical spine disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is ultimately far too complex a medical question to lend itself to the opinion of a layperson.  Therefore, the Board finds that the conclusions of the VA examiner far outweigh the Veteran's lay assertions. 

In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for his right shoulder and cervical spine disabilities, and there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for degenerative joint disease of the left shoulder is granted.

Service connection for cervical spine disability is denied.  

Service connection for right shoulder disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


